THE THIRTEENTH COURT OF APPEALS

                                   13-15-00450-CV


               WILMINGTON TRUST, NATIONAL ASSOCIATION,
          AS SUCCESSOR TRUSTEE TO CITIBANK, N.A. AS TRUSTEE
             FOR BEAR STEARNS ASSET BACKED SECURITIES I
       TRUST 2006-HE4 ASSET-BACKED CERTIFICATES, SERIES 2006-HE4
                                   v.
             ESTELLA SALINAS, JAIME SALINAS AND ALL OTHER
            OCCUPANTS 502 EL PINTO ROAD, SULLIVAN, TX 78595


                                 On Appeal from the
                 County Court at Law No. 4 of Hidalgo County, Texas
                          Trial Cause No. CL-14-3562-D


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

September 1, 2016